Citation Nr: 0519101	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-05 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral foot 
disability.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1970 to March 1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In April 2002, the veteran had appointed Attorney R. Edward 
Bates to represent him before the VA.  

In September 2003, the RO notified the veteran that it had 
cancelled Mr. Bates accreditation to represent claimants for 
VA benefits.  The RO offered the veteran an opportunity to 
appoint another private attorney, accredited service 
organization, or claims agent to represent him in his 
dealings with the VA; however, the veteran did not respond to 
that offer.  Accordingly, the veteran is unrepresented in 
this appeal.


REMAND

In December 2002, the veteran reported that he had received 
treatment for his bilateral foot disability at the Chicago VA 
Medical Center (MC) (Westside).  Later that month, the RO 
requested the veteran's records reflecting the veteran's 
treatment at that facility from 1972 to the present.  On a 
note attached to that request, it was reported that the RO 
had received no response from the VAMC.

In the Statement of the Case, issued in February 2004, the RO 
noted that the requested VA medical records could not be 
located.  However, in that regard, it does not appear that 
the RO has yet received a response from the VAMC.  The lack 
of such a response represents a potential failure to fulfill 
the VA's statutory duty to assist the veteran in the 
development of his appeal.  38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2004).

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, the appeal is REMANDED for the following 
actions:

1.  Make another request for records 
reflecting the veteran's treatment at the 
Chicago VAMC (Westside) from 1972 to the 
present.  Such records should include, 
but are not limited to, discharge 
summaries, consultation reports, X-ray 
reports, laboratory studies, daily 
clinical records, doctor's notes, nurse's 
notes, and prescription records.  Also 
request that the veteran provide any such 
records he may have in his possession.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought (emphasis added).  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2).

2.  When the actions in Paragraph 1 have 
been completed, undertake any other 
necessary development, such as the 
scheduling of any indicated VA 
examinations, and then readjudicate the 
issue of entitlement to service-
connection for bilateral foot disability.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
must be furnished a Supplemental 
Statement of the Case (SSOC) and afforded 
an opportunity to respond.  Thereafter, 
if in order, the case should be returned 
to the Board for further appellate 
action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that he has the right to submit any 
additional evidence and/or argument on the matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-73 (1999). 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




